DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Claim Status: The Examiner accepts the Claim status of claims 1-6 being pending (claims 1, 3, and 6 being independent), on page 3 & 4 of Applicant’s response. The Examiner also accepts after verification that no new matter has been added.
Claim Rejections under 35 U.S.C. 102 and 103: The claim amendments necessitated an updated search. Please see the updated rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al, US 2004/0266214 A1 (hereinafter Suguro) in view of Yokogawa et al, US 2006/0065196 A1 (hereinafter Yokogawa).
Regarding Claim 1, Suguro teaches (Fig. 1, [0099]: teaches that substrate 1 maybe a group III-V compound semiconductor substrate such as gallium nitride, hence the native oxide and thermal oxide of substrate 1 is gallium oxide, [0008] & [0040]: teach that after removal of the native oxide film from the substrate by wet processing, a 0.5 nm to 1 nm thick native oxide film is formed in an atmosphere in advance of thermal oxidation in a lamp annealing apparatus forming the thermal oxide, hence the “gate insulator film” on the gallium nitride substrate prior to the heat treatment is the “native oxide” (gallium oxide) of substrate 1 (gallium nitride) and the “gate insulator film” formed on the gallium nitride substrate after the heat treatment is the “thermal oxide” (gallium oxide) of substrate 1 (gallium nitride)) A method for forming a gate insulator film, the method comprising: a film forming step [0039] of forming a gate insulator film ([0040]: thermal oxide) made of gallium oxide ([0099] thermal oxide of substrate 1; please refer to the above explanation) on a substrate (1) made of gallium nitride ([0099]); and an annealing step of heating ([0038] & [0039]: teach heating by irradiation of a flash lamp) said substrate (1) and said gate insulator film ([0040]: native oxide) for a heat treatment time of 10 ns or more and 100 ms or less ([0039]: teaches the irradiation time of the flash lamp light is set to approximate 1 ms).
While Suguro teaches heating of substrate (1) while placed on of a mounting plate (12), it doesn’t explicitly teach that the substrate is on a recessed portion of a mounting plate.
However, in analogous art, Yokogawa teaches (Fig. 2) a wafer (W) placed on a recessed portion (3) of a mounting plate (2).
It would’ve been obvious for a person of ordinary skill in the art, at the time of filing, to incorporate a recess in Suguro’s susceptor/mounting plate 12 for the wafer/substrate to be placed on as taught by Yokogawa in order to perform heat treatment on the surface of the wafer uniformly (Yokogawa: [0012]).
Regarding Claim 2, Suguro as modified by Yokogawa teaches The method for forming a gate insulator film according to claim 1, wherein a maximum reaching temperature of said gate insulator film (thermal oxide) in said annealing step ([0038] & [0039]) is 800°C or higher and 1400°C or lower ([0038]: teaches that a high speed pyrometer is employed to measure the surface temperature of the substrate 1 and teaches that the flash lamp light increases and decreases the temperature from 450oC to 1050 oC).
Regarding Claim 3, Suguro teaches (Fig. 1, [0099]: teaches that substrate 1 maybe a group III-V compound semiconductor substrate such as gallium nitride, hence the native oxide and thermal oxide of substrate 1 is gallium oxide, [0008] & [0040]: teach that after removal of the native oxide film from the substrate by wet processing, a 0.5 nm to 1 nm thick native oxide film is formed in an atmosphere in advance of thermal oxidation in a lamp annealing apparatus forming the thermal oxide, hence the “gate insulator film” on the gallium nitride substrate prior to the heat treatment is the “native oxide” (gallium oxide) of substrate 1 (gallium nitride) and the “gate insulator film” formed on the gallium nitride substrate after the heat treatment is the “thermal oxide” (gallium oxide) of substrate 1 (gallium nitride)) A heat treatment method comprising: a loading step ([0039]: teaches that the Si substrate 1 is loaded) of loading a substrate (1) made of gallium nitride on which a gate insulator film (thermal oxide) made of gallium oxide is formed into a chamber (11); and a light irradiation step ([0037]: teaches the main heater 36 such as a flash lamp, which irradiates the surface of the substrate 1 with pulsed light to heat, is located on the top of the processing chamber 11) of irradiating a surface of said substrate (1) while placed on the mounting plate (12) with a flash of light from a flash lamp (36)  for an irradiation time of less than 1 second ([0039]: teaches the irradiation time of the flash lamp light is set to approximate 1 ms) to heat said surface and said gate insulator film (native oxide).
While Suguro teaches loading a substrate (1) into a chamber (11) in a state of being placed on a mounting plate (12), it doesn’t explicitly teach that the substrate is on a recessed portion of a mounting plate.
However, in analogous art, Yokogawa teaches (Fig. 2) a wafer (W) placed on a recessed portion (3) of a mounting plate (2).
It would’ve been obvious for a person of ordinary skill in the art, at the time of filing, to incorporate a recess in Suguro’s susceptor/mounting plate 12 for the wafer/substrate to be placed on as taught by Yokogawa in order to perform subsequent heat treatment on the surface of the wafer uniformly (Yokogawa: [0012]).
Regarding Claim 4, Suguro as modified by Yokogawa teaches The heat treatment method according to claim 3, wherein a maximum reaching temperature of said gate insulator film (thermal oxide) in said light irradiation step ([0037]) is 800°C or higher and 1400°C or lower ([0038]).
Regarding Claim 6, Sugoro teaches (Fig. 1, [0099]: teaches that substrate 1 maybe a group III-V compound semiconductor substrate such as gallium nitride, hence the native oxide and thermal oxide of substrate 1 is gallium oxide, [0008] & [0040]: teach that after removal of the native oxide film from the substrate by wet processing, a 0.5 nm to 1 nm thick native oxide film is formed in an atmosphere in advance of thermal oxidation in a lamp annealing apparatus forming the thermal oxide, hence the “gate insulator film” on the gallium nitride substrate prior to the heat treatment is the “native oxide” (gallium oxide) of substrate 1 (gallium nitride) and the “gate insulator film” formed on the gallium nitride substrate after the heat treatment is the “thermal oxide” (gallium oxide) of substrate 1 (gallium nitride)) A heat treatment method comprising: -4-{02632585.1}a loading step ([0039]: teaches that the Si substrate 1 is loaded) of loading a substrate (1) made of gallium nitride (0099]) on which a gate insulator film (thermal oxide) made of gallium oxide is formed into a chamber (11); and an annealing step of heating ([0038] & [0039]: teach heating by irradiation of a flash lamp) said substrate (1) while placed on the mounting plate (12) and said gate insulator film (native oxide) for a heat treatment time of 10 ns or more and 100 ms or less ([0039]: teaches the irradiation time of the flash lamp light is set to approximate 1 ms).
While Suguro teaches loading a substrate (1) into a chamber (11) in a state of being placed on a mounting plate (12), it doesn’t explicitly teach that the substrate is on a recessed portion of a mounting plate.
However, in analogous art, Yokogawa teaches (Fig. 2) a wafer (W) placed on a recessed portion (3) of a mounting plate (2).
It would’ve been obvious for a person of ordinary skill in the art, at the time of filing, to incorporate a recess in Suguro’s susceptor/mounting plate 12 for the wafer/substrate to be placed on as taught by Yokogawa in order to perform subsequent heat treatment on the surface of the wafer uniformly (Yokogawa: [0012]).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suguro et al, US 2004/0266214 A1 ) ) in view of Yokogawa et al, US 2006/0065196 A1 (hereinafter Yokogawa) in view of Aoyama et al, JP 2018018847 A (hereinafter Aoyama) (Please note equivalent US 2019/0164789 A1 is used for citation purposes).
	Regarding Claim 5, Suguro as modified by Yokogawa teaches (Fig. 1, [0099]: teaches that substrate 1 maybe a group III-V compound semiconductor substrate such as gallium nitride, hence the native oxide and thermal oxide of substrate 1 is gallium oxide, [0008] & [0040]: teach that after removal of the native oxide film from the substrate by wet processing, a 0.5 nm to 1 nm thick native oxide film is formed in an atmosphere in advance of thermal oxidation in a lamp annealing apparatus forming the thermal oxide, hence the “gate insulator film” on the gallium nitride substrate prior to the heat treatment is the “native oxide” (gallium oxide) of substrate 1 (gallium nitride) and the “gate insulator film” formed on the gallium nitride substrate after the heat treatment is the “thermal oxide” (gallium oxide) of substrate 1 (gallium nitride)) The heat treatment method according to claim 3, further comprising a preheating step ([0039]: teaches that preheating the substrate 1 is employed using an auxiliary heater 13 & [0035]: teaches that 13 is a heating lamp) of preheating said substrate(1) to 600°C or higher and 800°C or lower ([0038]: teaches that a high speed pyrometer is employed to measure the surface temperature of the substrate 1 & [0039]: teaches that it is possible to preheat the substrate 1 at a temperature of 100oC. to 700oC) before ([0039]) said light irradiation step ([0037]: teaches the main heater 36 is a flash lamp, which irradiates the surface of the substrate 1 with pulsed light to heat, is located on the top of the processing chamber 11).
Suguro teaches a preheating step, prior to the light irradiation step, of substrate 1 at a temperature of 100oC to 700oC using a heating lamp and while a heat lamp is a common name for an infrared lamp and while [0038] teaches that a halogen lamp (which is a continuous light lamp as opposed to a flash lamp) is an example of an infrared lamp, but it doesn’t explicitly teach preheating the substrate 1 to 600°C or higher and 800°C or lower using a continuously lit lamp.
However, in analogous art, Aoyama teaches a preheating step using halogen lamps which are continuous lighting lamps, prior to the light irradiation step ([0059]: teaches that halogen lamps HL are continuous lighting lamps that emit light continuously, [0080]: teaches that halogen lamps are used for the second preheating whose temperature ranges from 500 to 700° C, and is 600° C according to the preferred embodiment, [0085]: teaches that the flash heating treatment is executed by flash lamps after the preheating treatment, & [0086]: teaches that the flashes range from 0.1 to 100 milliseconds with treatment temperature that ranges from 1000 to 1100° C, and is 1000° C according to the preferred embodiment, hence matching the light irradiation step of claim 3 which occurs after the preheating step) a preheating step ([0080]) of preheating said substrate to 600°C or higher and 800°C or lower ([0080]) by light irradiation ([0080]) from a continuously lit lamp ([0059]) & before ([0085]) said light irradiation step ([0086]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to explicitly use halogen lamps as a continuous light source according to Aoyama in the preheating step of Suguro in order to avoid an increase in the thickness of the thermal oxide film and therefore obtaining a high dielectric constant for the thermal oxide thin film which is the foundation of the high dielectric constant thin film (Aoyama: [0008] & [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826